In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Kings County, entered April 26, 1965, which (1) granted plaintiff’s motion to vacate a prior default order of the court granting defendant’s prior motion to dismiss the complaint pursuant to statute (CPLR 3211, subd. [a], pars. 5, 8); and (2) denied defendant’s said motion to dismiss the complaint. Order modified by deleting its last decretal paragraph denying defendant’s motion and by substituting therefor a provision granting such motion, dismissing the complaint and directing judgment to be entered in defendant’s favor. As so modified, order affirmed insofar as appealed from, with $10 costs and disbursements to defendant. In our opinion, the record fails to demonstrate by requisite proof that defendant was validly served with process within the period of the applicable ■three-year Statute of Limitations.
Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.